                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA



United States of America,
                                          Case No. 2:16-cr-00022-JHS
                 v.

Yu Xue,

                 Defendant.


          DEFENDANT’S SENTENCING MEMORANDUM IN SUPPORT OF
                       NON-CUSTODIAL SENTENCE
                                            TABLE OF CONTENTS
I.     INTRODUCTION ............................................................................................................. 1
       A.         Dr. Xue’s Early Life and Education ...................................................................... 3
       B.         Dr. Xue’s Family Life ............................................................................................ 5
       C.         Dr. Xue’s Early Career at GSK.............................................................................. 5
       D.         Dr. Xue and RenoPharma ...................................................................................... 6
       E.         The Offense Conduct ............................................................................................. 7
                  1.          GSK Never Lost Access to Its Trade Secrets and Never Lost the
                              Ability to Use Them In Its Scientific Research or the Ability to
                              Profit From Them. ..................................................................................... 9
                  2.          Renopharma Never Disseminated Any of the GSK Documents or
                              Any of the Scientific Information Contained in Them. ........................... 10
                  3.          Renopharma Never Used Any of the Information Contained in
                              Any of the Approximately 200 GSK Documents Found on Dr. Li’s
                              Laptop for Scientific Purposes. ................................................................ 10
                  4.          Dr. Xue Had Access to Much More Scientifically Valuable
                              Information Had She Wanted to Steal Trade Secrets for Profit............... 11
                  5.          Renopharma Did Not Use Any GSK Information in Its Own
                              Research. .................................................................................................. 12
II.    THE SENTENCING GUIDELINES SHOULD BE A LEVEL 6, NOT A LEVEL
       10...................................................................................................................................... 13
III.   DR. XUE’S EXTRAORDINARY VOLUNTEER WORK IN HER
       COMMUNITY WARRANTS A DOWNWARD DEPARTURE. .................................. 14
IV.    THE GUIDELINES ARE ADVISORY, AND THE SENTENCE SHOULD BE
       NO GREATER THAN NECESSARY TO SATISFY THE STATUTORY
       PURPOSES UNDER § 3553(A). .................................................................................... 18
       A.         A non-custodial sentence is appropriate in light of Dr. Xue ’s personal
                  history and characteristics (§ 3553(a)(1)). ........................................................... 19
       B.         Dr. Xue poses no danger to the community and is no threat to reoffend. ........... 22
                  1.          Dr. Xue has already paid an enormous price for her conduct. ................. 22
                  2.          A non-custodial sentence would reflect the seriousness of the
                              offense, promote respect for law, and provide just punishment. ............. 25
                  3.          A non-custodial sentence is warranted because Dr. Xue requires no
                              correctional treatment (§ 3553(a)(2)(D)). ................................................ 25
       C.         A non-custodial sentence is available and warranted (§ 3553(a)(3)). ................. 25



                                                                      i
     D.        The need to avoid unwarranted sentencing disparities among defendants
               supports a non-custodial sentence (§ 3553(a)(6)). ............................................... 26
     E.        The COVID-19 Pandemic Must Be Considered Before Imposing a
               Sentence ............................................................................................................... 33
V.   CONCLUSION ................................................................................................................ 35




                                                                ii
        Dr. Yu Xue (“Dr. Xue”), by and through the undersigned counsel, respectfully submits

this memorandum in aid of sentencing and requests a non-custodial sentence based on the

downward departure and/or variance warranted in this case.

I.      INTRODUCTION

        Dr. Xue — a mother of two, a wife, and, from 2006 to January 2016, a scientist at GSK

— has pled guilty, pre-indictment, to one count of Conspiracy to Steal Trade Secrets, in violation

of 18 U.S.C. § 1832(a)(5). Dr. Xue takes full responsibility for her conduct: between 2012 and

2015, she sent a series of GSK documents — some of which contained trade secrets — to Tao Li

and her other co-defendants, knowing that doing so not only breached the trust of her employer;

it was illegal. While Dr. Xue did not appreciate at the time that these documents in fact contained

GSK trade secrets1, she did know that the information was confidential and proprietary to GSK

and that the information should not to be shared outside the company. Although the documents

she sent to Dr. Li and others were, for the most part, never even opened or accessed, much less

utilized, sending them as Dr. Xue did violated the law and, for that, Dr. Xue must face the

consequences for her conduct.

        The factors that make this case truly unique are what make a sentence of probation or

home confinement entirely fair and just. It is hard to imagine a scenario where a defendant

commits conspiracy to steal trade secrets and i) does not intend to cause a pecuniary harm to the

victim; ii) the victim suffers no actual harm; and iii) the defendant does not benefit financially.

But that is this case here: Dr. Xue took documents from GSK that contained largely publicly



1
  As the Court noted in its September 22, 2020 Order on loss amount: “To violate 18 U.S.C. Sec. 1832(a), a
defendant need not know that the stolen information met the legal definition of a trade secret. Instead, all that is
required is that a defendant knew the trade secret was ‘confidential information to which he had no claim.’” ECF
313 at 8 n.8.

                                                         1
available information with scattered trade secrets contained within.2 GSK was never deprived of

any of its intellectual property and Dr. Xue and her coconspirators never made use of any of the

pilfered trade secrets. Indeed, the vast majority of the documents were never even viewed by Dr.

Xue’s coconspirators. Instead, the documents resided, unviewed and unused, on Tao Li’s laptop.

And if there were the slightest doubt that Dr. Xue meant no harm to GSK, that doubt is erased by

the fact that Dr. Xue had access to vast troves of incredibly valuable GSK trade secrets involving

entire recipes for drugs and processes that were not yet patented. She never accessed or stole any

of these immensely valuable documents because her intent was not to harm GSK or to monetize

anything that she removed from GSK.

         A non-custodial sentence in this case involving probation or home confinement would

recognize both that Dr. Xue never benefited from her conduct and she did not intend to harm

GSK—and, in fact, no harm was suffered—and also that her plea of guilt has already carried an

enormous cost for her and her family. As Dr. Xue’s letter (see Ex. A) to the Court makes clear,

Dr. Xue recognizes that she has gone from being a widely-respected scientist with a decades’

long career ahead of her to being a convicted felon because of decisions that she alone made.

Regardless of the sentence the Court ultimately decides upon, the life that Dr. Xue formerly led

as a highly-respected scientist is now long gone. And the financial impact of this case simply

cannot be overstated; her family has been devastated financially as decades’ worth of

accumulated savings have been wiped out.

         The Court is already familiar with many of the critical facts of this case by virtue of the

three-day evidentiary hearing conducted in April 2019. Nevertheless, a brief overview of some


2
  As Dr. Field testified at the loss amount hearing, to the extent that any information in the GSK documents was
trade secrets, it was fragmented and akin to having a single puzzle piece in a 1000 piece jigsaw puzzle — the
information was useless to a person trying to replicate GSK’s work product. 5/2/2019 Hr’g Tr. 85:11–86:19.

                                                         2
of the most salient facts regarding this offense that the Court should consider before sentencing

Dr. Xue is in order. And, of course, the Court must consider the entirety of Dr. Xue’s life—who

she is as a person: a mother, a wife, a friend and a member of her community. These factors,

taken together—and, in particular Dr. Xue’s extraordinary and selfless volunteer work in

teaching math and science to children in her community—make her worthy of a non-custodial

sentence of probation or, alternatively, home confinement, which would be sufficient, but not

greater than necessary, to satisfy the sentencing factors set forth in § 3553(a). See Kimbrough v.

United States, 552 U.S. 85, 101 (2007) (noting that the objective in sentencing is that it be

“sufficient, but not greater than necessary” to meet the ends of justice).

       A.      Dr. Xue’s Early Life and Education

       Dr. Xue was born in 1970 in Beijing, China. Her parents were both scientists and

chemists and, from a very early age, Dr. Xue knew that she would follow in their footsteps. From

the time that she was a small child, science has consumed her life. Some of Dr. Xue’s earliest

memories are from spending time in the chemistry labs of her parents. She would watch them

carefully conduct research and experiments and ask questions. She explored their laboratories

and even made it a habit to study the scientific posters on the walls. By the age of five she had

learned much of the periodic table, simply through constant exposure.

       Dr. Xue was a math prodigy. While still in the first grade, Dr. Xue competed in a math

competition against students of all grade levels at her local elementary school and ended up

winning first prize despite competing with students of all ages.

       In high school, Dr. Xue ranked at the top of her class and received awards in Olympiads

for mathematics, chemistry and biology. She frequently attended various academic competitions.

Dr. Xue enjoyed helping other students in her high school to study mathematics and science to


                                                  3
prepare for their finals. Even in high school, Dr. Xue was passionate about teaching others and

sharing her knowledge.

        Dr. Xue received her undergraduate degree in molecular biology. It was then that she fell

in love with the process of conducting research and was determined to continue pursuing her

scientific interests.

        Dr. Xue continued to study biology and biochemistry in graduate school at Peking

University from 1993 to 1996. During the summer after her first year in graduate school, Dr. Xue

was asked to take two American professors visiting China to visit Beijing. After a visit through

China’s Summer Palace, Great Wall, and Forbidden City, the American professors suggested

that she pursue a PhD in a program in the U.S. after she graduated from Peking University, an

idea that excited Dr. Xue.

        Dr. Xue applied to U.S. schools and after receiving multiple offers, accepted an offer at

the University of North Carolina in Chapel Hill, which provided teaching and research

fellowships. After early trepidation that the work would be overwhelming, Dr. Xue excelled at

Chapel Hill. One of the reasons for Dr. Xue’s success was her remarkable work ethic—she was

able to study for hours on end without a break, and could devour as many as five text books in a

single week. Dr. Xue obtained her PhD in 2000.

        Dr. Xue spent the next six years in Chapel Hill, doing research, completing her post-

doctoral training and publishing papers. This work led to collaborations with scientists from

GSK and, in 2006, an offer to move to King of Prussia, Pennsylvania, to work as a senior

scientist at GSK.




                                                 4
        B.      Dr. Xue’s Family Life

        In 2001, Dr. Xue married her husband, Yudong, who was a physics major at Chapel Hill

at the same time Dr. Xue was there. Her marriage has been strong and loving, and Yudong has

remained incredibly supportive the past five years while this case was being prosecuted.

        Dr. Xue’s son, Ethan, was born in 2004, and he is now a junior in high school. Inspired

by his mother’s example, Ethan has shown great passion and aptitude for mathematics. Last year

he won first place in MathCounts in Pennsylvania and represented Pennsylvania for the national

MathCounts competition in 2019. Ethan was recently offered an internship at Caltech for next

summer in the physics and math program. Remarkably, Ethan is also a nationally ranked squash

player and a talented cellist in his local orchestra as well.

        A daughter, Eden, was born in 2008. Eden is also a multi-talented child, excelling as an

artist and a swimmer. She also plays piano and has performed at Carnegie Hall.

        C.      Dr. Xue’s Early Career at GSK

        At GSK, Dr. Xue’s department focused largely on finding new small molecule drugs

which interact with target proteins. In 2008, because of her expertise with structure-based design,

she moved to Biopharm Novel Target BDU (Biopharm discover unit) under the leadership of

John White and Alex Taylor. Once again, she thrived. Dr. Xue loved the work and was very

good at her job. Dr. Xue helped GSK develop the most advanced method of protein design and

humanization for monoclonal AntiBodies (mAB) and helped design three mAB (anti-HER3,

anti-IL7 receptor, and anti-IL7 ligand); all three were patented under GSK's name, and Dr. Xue

was promoted to manager due to her success.

        Unfortunately there was a reorganization at GSK at the end of 2011 and the Novel Target

BDU project was dissolved. As a result, Dr. Xue could not find a protein engineering role within


                                                   5
GSK and was forced to move to the Biopharm development group. However, development

departments and discovery departments were very different. In the development department,

scientific creativity was not the focus and Dr. Xue could not use much of her scientific talent in

the new department. Instead, the development office required communication skills and soft

skills rather than hard science. Although Dr. Xue liked the development job, her talents and true

enjoyment came from the process by which new drugs were discovered and designed. As a

result, she felt that her talents were not being fully utilized.

        D.      Dr. Xue and RenoPharma

        It was during this time, in 2011, that Dr. Xue was approached by Lucy Xi, Yan Mei and a

GSK patent attorney who discussed with her the idea of setting up a new research pharma

company in China. Dr. Xue was interested and discussions ensued. The GSK attorney took an

active role in the discussions of how to run a company and find investors. He initially planned

that they focus on protein engineering (antibody humanization and affinity maturation) for other

companies and thus make money from the research. The original plan was aborted when the

attorney decided to move to California in May 2012.

        That same year, Dr. Xue became reacquainted with Tao Li, a friend and fellow student

from Chapel Hill. Dr. Li had been interested in the idea of starting up his own company one day

and he and Dr. Xue discussed starting a company together. Soon their discussions included Yan

Mei and Lucy Liu. The original plan was drafted by Yan Mei in 2012, albeit with input from Dr.

Xue, and it was Dr. Mei who registered Renopharma in Delaware. It was proposed that Dr. Xue

would receive 30 percent of the shares and that she would act as the scientific consultant for the

company. Dr. Xue was excited that she might be able to again use her knowledge as a protein

engineer to design new drugs.


                                                    6
       The company could barely get started, though, because it was unable to get sufficient

funding other than a small amount of seed money from some personal friends. No money was

available for salaries for anyone. Because of the lack of funding for the new company, Dr. Xue

could not do any research and shelved plans for quitting her job at GSK—which she had planned

to do if the new company could become viable. In the end, Dr. Xue’s contribution to

Renopharma amounted to helping them identify targets in 2013 and, in 2014 and 2015, doing

some data analysis when needed. Most of the documents at issue were sent in 2012, almost nine

years ago.

       E.      The Offense Conduct

       In the typical theft of trade secret case, the perpetrator’s goal is to steal the intellectual

property of his or her victim and then monetize that property by using it commercially and

thereby steal market share from the victim.

       This case was anything but typical. Dr. Xue did not use the documents she took from

GSK to make a competing product; indeed, the vast majority of documents she shared with her

coconspirators were never even seen by them much less used to make a product that competed

with GSK. Although Dr. Xue understood that these documents were confidential to GSK and

therefore should not have been shared outside the company, because she had drafted a large

percentage of them and because much (though not all) of the information contained in the

documents was publicly available, she was confident that they did not contain any trade secrets.

Unfortunately, this confidence was misplaced. Although the vast majority of the information in

the documents was publicly available and therefore not a trade secret, there was information

contained within the documents that was later determined to be trade secrets of GSK. Notably,




                                                 7
none of the information shared by Dr. Xue was marked as “Trade Secret” or even

“Confidential.”

          The documents Dr. Xue provided to Dr. Li were determined to contain GSK trade secrets

in connection with fully patented drugs. While Dr. Li and Renopharma never used any of the

GSK Documents for scientific purposes,3 Dr. Li did tout access to this information, along with

claiming an affiliation between Renopharma and Dr. Xue, in marketing materials and business

plans designed to attract investors to invest in Renopharma. None of the GSK Documents were

ever disseminated outside of Renopharma. Because they touted access to this information as a

means “to bolster Renopharma’s credentials and reputation to secure lucrative investments and

grants from private investors, government entries, and other sources,”4 Dr. Xue entered a plea of

guilty to one count of conspiracy to commit theft of trade secrets.

          Although Dr. Li was an experienced and successful scientist, he was not experienced in

researching and developing cancer fighting monoclonal antibodies. The documents provided by

Dr. Xue contained information publically available in published patents and patent applications

that Dr. Xue authored herself or which could be found in scientific papers and articles available

on the internet. (For example, Document 33 is merely a compendium of public articles

assembled by Dr. Xue for GSK.) These documents were provided to Dr. Li to provide him with

general background information about monoclonal antibodies, as this is an area where he had no

prior experience. Dr. Li stored these documents on his laptop computer in a folder entitled “For

Learning,” meaning for background information, not scientific research and development.


3
  The metadata for TL1-TL6 was analyzed by Lou Cinquanto of Cornerstone Discovery. The metadata showed that
the time stamps for when the six documents were placed on Dr. Li’s computers and when they were last accessed, if
ever, was identical. This information, along with all other forensic information available on the computer, showed
that Dr. Li did not access the documents labeled TL1-TL6. See Ex. B (Affidavit of Lou Cinquanto).
4
    ECF 125 ¶ 64.

                                                        8
       After an exhaustive evidentiary hearing, the evidence established, and this Court

concluded, that the government failed to establish that GSK suffered any actual pecuniary loss or

that the defendants purposely intended any pecuniary harm to GSK. ECF 313. GSK never lost

(1) any economic opportunities, (2) the ability to use its trade secret and confidential information

for research and/or profit, or (3) market share on any of its products. ECF 313 at 44. Moreover,

neither Dr. Xue nor her codefendants ever used GSK’s information for scientific research and

did not sell or disseminate GSK’s confidential and trade secret information. The defendants

never realized any monetary gains as a result of their conduct and GSK was not harmed by the

theft. GSK’s own press release in connection with this matter confirmed unambiguously that its

Research and Development (“R&D”) had not been compromised as a result of Renopharma

possessing its documents. ECF 313 at 32–33 n.30.

               1.      GSK Never Lost Access to Its Trade Secrets and Never Lost the
                       Ability to Use Them In Its Scientific Research or the Ability to Profit
                       From Them.

       GSK’s expert witness conceded that GSK was never deprived of access to its trade

secrets contained in the GSK documents. 4/30/2019 Hr’g Tr. (Tarnowski Test.) 146:253–147:3;

5/1/2019 Hr’g Tr. (Trexler Test.) 181:25–182:2. GSK was never prevented from using the

information in its own research or profiting in any way from the information. 4/30/2019 Hr’g Tr.

(Tarnowski Test.) 147:4-6. GSK was not prevented from obtaining patents on the information

contained in the documents taken by the Defendants. 4/30/2019 Hr’g Tr. (Haugen Test.) 74:17–

18. For all GSK products that were referenced in the government’s investigation, GSK either

already had patents for the products or had a patent pending at the time they were shared with

Renopharma, rendering them commercially worthless to any third party entity such as

Renopharma. 5/1/2019 Hr’g Tr. (Villafranca Test.) 39:25–40:6.


                                                 9
                  2.       Renopharma Never Disseminated Any of the GSK Documents or Any
                           of the Scientific Information Contained in Them.

         Renopharma never sold or disseminated GSK’s documents or scientific information

outside of Renopharma despite possessing most of that information for years. In fact, in many

instances, the GSK documents found on Dr. Li’s computer were never even accessed after being

placed onto his hard drive.5

         According to the Affidavit of Lina Ma, Renopharma’s Research and Development

Project Manager, when Renopharma outsourced its research projects, the contract laboratories

used their own scientific formulas and protocols and were not provided any information by

Renopharma relating to the scientific processes. Defense Exhibit 6.6

                  3.       Renopharma Never Used Any of the Information Contained in Any of
                           the Approximately 200 GSK Documents Found on Dr. Li’s Laptop for
                           Scientific Purposes.

         Renopharma never used any of the information contained in the GSK Documents for any

scientific purpose notwithstanding that Renopharma possessed most of this information for

years. Defense Exhibit 23 (see slide 25, showing that Renopharma possessed GSK’s documents

for as long as four years). As Dr. Li explained to Agent Haugen during his post-arrest interview,

Renopharma did not intend to use the GSK documents for scientific research and that the

marketing materials suggesting that Renopharma had “several developed and validated

humanized antibodies” and was researching antibodies targeting the well-known HER3 receptor,

5
   Lou Cinquanto attested that “in reviewing the metadata of these six documents, as well as all available forensic
artifacts on Dr. Li’s devices, there is no evidence these six documents were accessed.” Ex. B.
6
  These sworn affidavits were the result of a joint interview with AUSA Livermore, FBI Agent Michele Liu and an
FBI Linguist, both of whom are fluent in Mandarin Chinese. The government conducted the interviews with Lina
Ma and Jie Wang and their Affidavits were jointly drafted with the government. The Affidavits were entered into
pursuant to stipulations to obviate the need for these witnesses to testify in person at trial and to avoid the
government from having to travel outside of the country to conduct trial depositions. Given that the government was
prepared to stipulate to these facts at trial, there can be no legitimate question raised about the accuracy of these
statements. 4/30/2019 Hr’g Tr. (Haugen Test.) 78:8–19, Exs. C (Affidavit of Lina Ma) and D (Affidavit of Jie
Wang).

                                                         10
amounted to “boasting” to boost Renopharma’s credibility to potential investors. 4/30/2019 Hr’g

Tr. (Haugen Test.) 96:21–97:7.

       Affidavits from Renopharma’s R&D Project Manager and Accountant confirmed that

Renopharma did not use any GSK information. Defense Exhibits 5 and 6.

       Specifically, Ms. Ma, as head of Research and Development attested under oath that she

did not see or receive any GSK information, and that all of Renopharma’s scientific research was

contracted out to commercial laboratories that used their own scientific processes to perform

mAb processes such as purification, humanization and conjugation. Defense Exhibit 6.

              4.      Dr. Xue Had Access to Much More Scientifically Valuable
                      Information Had She Wanted to Steal Trade Secrets for Profit.

       Dr. Xue had access to millions of GSK documents including access to numerous trade

secrets and non-patented (unprotected) information. This included access to information for

projects on which she was not working. 4/30/2019 Hr’g Tr. (Haugen Test.) 46:3–10, 47:5–6;

4/30/2019 Hr’g Tr. (Tarnowski Test.) 169:16–19, 170:12–16. Because Dr. Xue was the author of

the INDs at issue, she had access to the complete INDs and all the supporting research.

4/30/2019 Hr’g Tr. (Tarnowski Test.) 159:4–6. Dr. Xue also had access to the actual physical

DNA plasmids and sequences, as well as research that had not been patented and therefore

potentially marketable to a competitor pharmaceutical company. 4/30/2019 Hr’g Tr. (Tarnowski

Test.) 170:1–11; 4/30/2019 Hr’g Tr. (Haugen Test.) 47:20–23. Notwithstanding this broad access

to valuable GSK intellectual property, Dr. Xue only shared with Renopharma a small collection

of disconnected documents and PowerPoint presentations which consisted largely of documents

she drafted herself and mistakenly believed had been publically disclosed in related patent

documentation. 4/30/2019 Hr’g Tr. (Haugen Test.) 16:7–18.



                                              11
       Had she wanted to profit from stealing GSK trade secret information, Dr. Xue could have

stolen much more comprehensive, detailed and specific scientific research about any number of

drugs that were under development, including valuable and potentially marketable unpatented

drugs which could be reverse engineered to reveal their genetic make-up. 4/30/2019 Hr’g Tr.

(Tarnowski Test.) 169:16–170:20.

       Dr. Xue worked extraordinarily long hours while at GSK and was the mother of small

children. She frequently worked on documents at home on her GSK laptop. At times, she

accessed the GSK network from personal devices while she was at home. While this may have

been a technical violation of GSK guidelines, it was nevertheless a common practice of GSK

employees and not done for an improper purpose.

       To the extent that certain confidential or trade secret information was provided, it was

provided piecemeal, over many months, with no real cohesive theme regarding any one specific

drug. The stray trade secret information was often imbedded in documents such as power point

presentations that contained otherwise publically available information, as opposed to the

documents containing the actual scientific research.

               5.     Renopharma Did Not Use Any GSK Information in Its Own
                      Research.

       Renopharma did not conduct any research on HER-3 or any of the other drugs referenced

in the documents taken by Dr. Xue. Renopharma’s Annual Report, an internal record of

Renopharma’s research, shows that the company was primarily researching PDL-2 and PD-1,

targets which GSK was not researching. See Defense Exhibit 8; 4/30/2019 Hr’g Tr. (Tarnowski

Test.) 186:7–187:23; 5/2/2019 Hr’g Tr. (Field Test.) 38:11–39:11. Renopharma did not conduct

research on IL-7, despite possessing GSK’s IND on IL-7 (TL-3). 4/30/2019 Hr’g Tr. (Haugen



                                               12
Test.) 62:16–63:16; 4/30/2019 Hr’g Tr. (Tarnowski Test.) 178:17–19; Defense Exhibit 8. In

conducting its own research, Renopharma outsourced all the scientific steps for raising the

monoclonal antibodies. 4/30/2019 Hr’g Tr. (Haugen Test.) 85:15–23; 5/2/2019 Hr’g Tr. (Field

Test.) 24:7–2; Defense Exhibits 5 & 6. The third party laboratories used their own research

methods to conduct the experiments and procedures. Defense Exhibits 5 & 6. No GSK

information was used in Renopharma’s research.

II.    THE SENTENCING GUIDELINES SHOULD BE A LEVEL 6, NOT A LEVEL 10

       The pre-sentence report determined that Dr. Xue’s adjusted sentencing guideline should

be a level 10. The report comes to this determination after adding a 4 level adjustment for Dr.

Xue’s role in the offense because Dr. Xue was “an organizer or leader of a criminal activity that

involved five or more participants or was otherwise extensive” pursuant to USSG § 3B1.1(a).

This is incorrect. Dr. Xue was not an “organizer or leader” of this conspiracy and, therefore, this

enhancement would be improper. Dr. Xue neither came up with the idea for Renopharma nor

was the driving force behind it. More critically, she had no supervisory or superior role in the

conspiracy. She never directed anyone to do anything. If Renopharma had become a viable

enterprise, she clearly would have played an important role in it. But the company never got off

the ground and, more critically, having an important role in a conspiracy is distinct from being an

“organizer or leader,” as the case law has recognized. See United States v. Pimentel-Lopez, 859

F.3d 1134, 1143–44 (9th Cir. 2016) (“even a defendant with an important role in an offense

cannot receive an enhancement unless there is also a showing that the defendant had control over

others”); United States v. Chau, 293 F.3d 96, 103 (3d Cir. 2002) (“[A] manager or supervisor is

one who exercises some degree of control over others involved in the offense.”) (internal

quotations omitted). As there is no evidence that Dr. Xue had any control over anyone else


                                                13
engaged in this conspiracy, and did not direct anyone to do anything, no enhancement for

“organizer or leader” can be properly imposed. Because the government must establish this

enhancement by a preponderance of the evidence, and there is no such evidence supporting the

contention that Dr. Xue organized or directed anyone, no enhancement is appropriate.

III.   DR. XUE’S EXTRAORDINARY VOLUNTEER WORK IN HER COMMUNITY
       WARRANTS A DOWNWARD DEPARTURE.

       Since her arrest on this case in January 2016—over five years ago—Dr. Xue has been out

of work and, given her legal status, hardly in a position to look for a new job. But rather than

give in to despair or depression, Dr. Xue has devoted herself to helping the children in her

community in math and science. She has devoted many thousands of hours to teaching hundreds

of children, almost entirely without pay. Her charitable works are nothing short of extraordinary.

       For the school years of 2017 and 2018—running from September until May, each year—

Dr. Xue taught approximately fifty children, ages eight to thirteen every Friday evening from

7:00 p.m. to 9:00 p.m. at St. Luke’s Church and each Sunday afternoon from 1:00 p.m. to 4:00

p.m. at the Hua Xia Chinese school (a 503c based organization) to compete in MathCounts. This

was the first time Dr. Xue had taught children other than her own, and she found that it brought

her great joy. Although not all of her students were ethnically Chinese, she established her

classroom in the Chinese school and welcomed any and all to join. She was happy to share her

knowledge and experience with the general community, and was thrilled to see the look on her

students’ faces when they finally understood a problem that had been challenging them. Dr. Xue

received no pay for her teaching; it was all volunteer work done to help others.

       In addition, from January 2019 to March 2019, Dr. Xue volunteered to do mathematics

coaching at Valley Forge Middle school for about ten MathCount competitors on Tuesday



                                                14
afternoons from 3:30 p.m. to 5:30 p.m. (at the Tredyffrin Public Library) and Sunday evenings

from 7:00 p.m. to 9:00 p.m. (at Saint Luke Church) to prepare students for the state math

competitions at the end of March.

        Between September of 2019 and May of 2020, Dr. Xue volunteered to teach MathCounts

material at the Great Wall Chinese school, every Sunday afternoon from 12:00 p.m. to 4:00 p.m.

This involved teaching approximately twenty students, with ten in each class, between the ages

of eight to thirteen.

        From January 2020 until March 2020, Dr. Xue volunteered as a coach for Chest County

MathCount candidates selected for state math competition. This involved teaching approximately

ten students each Sunday, from 7:00 p.m. to 9:00 p.m.

        From March 2020 to June 2020, Dr. Xue volunteered to coach and proctor the Lehigh

ARML (American Regional Math League) mathematics team. She assisted by teaching ARML

material and proctoring tests by Zoom. She did this every Sunday afternoon from 3:00 p.m. to

7:00 p.m. for three months. The approximately seventy-five students came from Pennsylvania,

New Jersey and Delaware (ages twelve to seventeen) to prepare for a national high school math

competition in June.

        During the summer of 2020, Dr. Xue taught seventy students ranging in age from ten to

seventeen years of age, in mathematics, AP Chemistry, and AP biology every day from 9:00 a.m.

to 4:00 p.m. Although Dr. Xue received some compensation for this teaching, she provided

financial aid and free lessons for any families that were unable to pay.

        Finally, beginning in September 2020 and scheduled to continue until May 2021, Dr. Xue

again volunteered to teach about twenty students, ranging from eleven to seventeen years of age,

two levels of MathCounts, AP biology, AP chemistry, and AP calculus at the Great Wall Chinese


                                                15
School Sunday school, from 10:00 a.m. to 6:00 p.m. In addition, during this same time frame,

Dr. Xue also taught four levels of mathematics, including middle school and high school, to

approximately eighty students, from 12:00 p.m. until 9:00 p.m. on every Saturday afternoon. The

only remuneration Dr. Xue received for this teaching was a monthly stipend of about $500, most

of which she used to pay for awards for the students at the end of the month.

       Dr. Xue is also scheduled to teach extensively this summer and fall. From June 14 to June

25, she is scheduled to teach approximately twenty 7th to 11th grade students at math camp. From

July 2 to July 9 she is scheduled to teach 9th to 11th grade students in AP chemistry. From July 12

to July 23, she is scheduled to teach 9th to 12th grade students in AP biology. From July 26 to

July 30, she is scheduled to teach 9th to 12th grade students in AP calculus. Each camp session is

ten days, seven hours per day (9:00 a.m. to 4:00 p.m.). The entire camp will be a total of 280

hours of teaching time by Dr. Xue.

       Starting on August 20, Dr. Xue is scheduled to start the new school year by teaching

Saturday math class for four different grades, each with fifteen to twenty students. And on

Sundays, starting this fall, Dr. Xue is scheduled to teach about fifty students, ranging from ten to

seventeen years of age, from 10:00 a.m. to 6:00 p.m. These classes, which will be at the Great

Wall Chinese school, will involve two levels of math, AP calculus, AP biology, AP chemistry

and AP physics.

       Dr. Xue also provided assistance to friends in need. When and a friend and former

colleague from GSK’s husband was killed in an accident, Dr. Xue reached out to help with her

friend’s daughter. Dr. Xue would pick up the little girl from school and chaperone her to all of

her activities. She also tutored the child in math when she needed help.




                                                16
       All of this charitable work is so extraordinary that it is deserving of a downward

departure pursuant to USSG § 5H1.11 (Military, Civic, Charitable, or Public Service; Record of

Prior Good Works). See United States v. Canova, 412 F.3d 331, 358–59 (2d Cir. 2005)

(affirming a downward departure for an ex-Marine who as a volunteer firefighter, rescued a

small child from a burning building, delivered three babies and administered CPR to persons in

distress); United States v. Huber, 462 F.3d 945, 952 (8th Cir. 2006) (affirming a downward

departure for a defendant who had loaned money to neighbors and fellow farmers in need, saving

farms from foreclosure); United States v. Cooper, 394 F.3d 172, 177–78 (3d Cir. 2005) (allowing

a downward departure for community service that was “hands-on” and likely had a dramatic and

positive impact on the lives of others).

       There can be no question that the extraordinary volunteer work by Dr. Xue in teaching

math and science to the children in her community has “had a dramatic and positive impact on

the lives of others.” As the letters submitted to the Court attest, Dr. Xue has positively changed

the lives of countless young people. For example, Allen Lo and Camilla Li stated that Dr. Xue

“motivates our son to do his work on a new level. He just earned an Honor Roll (top 5%

nationally) award with his recent AMC8 contest. This would never have happened if it wasn’t for

Ms. Xue’s enthusiasm and devotion for youth education.” Ex. E at 15. James and Jessica Song

wrote that after Dr. Xue “opened an online summer class . . . last summer. . . . [P]arents [could]

see the joy from the kids’ eyes, [their] thirst for learning and their appreciation of Ms. Yu Xue’s

endless dedication. It’s no secret that Ms. Yu Xue is kids’ beloved teacher and mentor in life. We

can see the huge positive impact she had on children’s academic learning and lifelong lesson of

generous giving without expecting in return.” Id. at 3. Laura Yao-Nieh, the Principal of Great

Wall Chinese School, writes that Dr. Xue is an “invaluable member of our staff. She is adored by


                                                17
her students and parents alike.” Id. at 4. Penghui Hao writes that her son was “among the

youngest students in Yu’s mathematics class and tended to be very shy and quiet during her

class. Yu has always been willing to spend additional time either after the class or calling my son

on Sunday night to help him keep up with the class.” Id. at 9. And Sherry Liu writes that her son

has been tutored by Dr. Xue for more than four years and “she has become the most trusted

mentor for my son, as well as a lot more kids around this area.” Id. at 10.

       And this is but a sampling of the letters that have a detailed the devotion Dr. Xue has

shown to educate and mentor the children in her community. In giving of her talents so selflessly

and without financial reward, Dr. Xue has given back immeasurably to her community. Because

her volunteer work has been so extraordinary it is deserving of a downward departure pursuant to

USSG § 5H1.11.

IV.    THE GUIDELINES ARE ADVISORY, AND THE SENTENCE SHOULD BE NO
       GREATER THAN NECESSARY TO SATISFY THE STATUTORY PURPOSES
       UNDER § 3553(A).

       At the outset of sentencing, the Court must determine the applicable Sentencing

Guidelines range. See Molina-Martinez v. United States, 136 S. Ct. 1338, 1342 (2016). Although

the Guidelines were once mandatory, following United States v. Booker, 543 U.S. 220 (2005),

the Guidelines no longer carry the force of law, federal judges are no longer bound to strictly

apply them, and “[a] district court may not presume that a Guidelines sentence is reasonable.”

United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc). The Guidelines are now

purely advisory, and the Court has significant discretion to vary from the Guideline range. See id.

at 187–88. Instead of applying the Guidelines as compulsory, the Court has discretion to impose

a non-Guideline sentence as long as the sentence is reasonable and justified. See United States v.

Jimenez-Beltre, 440 F.3d 514, 518 (1st Cir. 2006) (en banc) (“Booker’s remedial solution makes


                                                18
it possible for courts to impose non-guideline sentences that override the guidelines, subject only

to the ultimate requirement of reasonableness.”), abrogated on other grounds by Rita v. United

States, 551 U.S. 338 (2007); see also Koon v. United States, 518 U.S. 81, 96–97 (1996)

(determining that a district court is vested with broad discretion to depart from the Guidelines);

USSG § 5K2.0 (2018).

       The Guidelines are now but a “starting point and initial benchmark” for sentencing. Gall

v. United States, 552 U.S. 38, 39 (2007). After calculating the Guidelines range, the Court must

then “make an individualized assessment based on the facts presented” by the parties. Id. Post-

Booker sentencing involves two steps—after the first step of calculating the Guideline range, the

Court must engage in the second step of considering the § 3553(a) factors to determine a

reasonable sentence. See United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005), abrogated

on other grounds by Rita, 551 U.S. at 338. Just as the Court has discretion to impose a non-

Guidelines sentence, “the weight to be afforded any § 3553(a) factor is a matter firmly

committed to the discretion of the sentencing judge.” United States v. Verkhoglyad, 516 F.3d

122, 131 (2d Cir. 2008) (quotation marks omitted). Furthermore, the Court has discretion to

decide whether any § 3553(a) factor justifies a downward variance. See Gall, 552 U.S. at 51.

When imposing a sentence outside the Guidelines range, the Court applies a non-mathematical

formula with individualized assessments based on facts presented by the parties. Id. at 47, 50.

       This Court must be guided by the fact that the ultimate sentence should be “not greater

than necessary to accomplish the sentencing goals advanced in § 3553(a)(2).” Kimbrough, 552

U.S. at 89, 111 (quotation marks omitted).

       A.      A non-custodial sentence is appropriate in light of Dr. Xue ’s personal
               history and characteristics (§ 3553(a)(1)).

       Dr. Xue is responsible for her conduct. Her embarrassment and shame are palpable. She

                                                19
deeply regrets her conduct and how it has impacted not just her, but her two siblings—both of

whom have been charged in connection with this case.7 But as her support letters attest, she is an

extraordinary person. Dr. Xue has spent the past four years devoting her time and energy to

teaching and mentoring the youth in her community. She has spent thousands of hours, almost

entirely unpaid, helping these children master math and science. This volunteerism is both a

testament to her character and a tremendous benefit to her community.

           The letters submitted on her behalf depict a person who is a devoted, caring and selfless

friend and mentor to those who know her.

              “Dr. Xue is trustworthy and a great asset to our community. She is the go-to
               person and expert in science-related fields, and she has been our daughter’s
               mentor for her high-school research project. As soon as she heard our
               daughter needed a second trustworthy opinion, she offered her resources and
               her expertise freely. Ms. Xue gladly provided guidance for younger
               generations and is always willing to invest her time in developing our future
               leaders in order to give back to our community.”8

              “A few years ago, I had surgery. The recuperation was unexpectedly hard.
               One afternoon I fell asleep on my living room sofa. I woke up to a lovely
               spicy smell. Looking around, I found a delicious Chinese dinner resting on my
               coffee table. I recognized Yu’s china and realized that she had cooked a
               delicious dinner for me and left it while I slept.”9

              “Ms. Yu Xue is, in short, a great person. She has always been kind and
               generous with others. She has a strong sense of duty and responsibility, which
               applies in her job, family and community. We are fortunate to get to know her
               about 5 or 6 years ago when my girls need some help in the science classes. . .
               . [S]he has proven to us to be of a fine and responsible character . . . [S]he has
               always been there for us and our family over the years through the good times
               as well as some difficult times, and she was the source of camaraderie for us
               and for our family and whatever she is needed for. . . . [A]bout three years

7
  In the case of her brother, Gongda Xue, the government has entirely misinterpreted emails that Dr. Xue sent to
Gongda in order to help prepare him for an anticipated job interview. The emails had nothing to do with
Renopharma and Gongda had no role whatsoever in connection with that prospective business. Nevertheless, had
Dr. Xue not sent those documents to her brother, he would not have been extradited from Switzerland and awaiting
trial in Philadelphia.
8
    Letter from Allen Lo and Camilla Li, Ex. E at 15.
9
    Letter from Bobbie McAllister, Ex. E at 17.

                                                        20
             ago, [ ] the Community School [ ] suffered from budget shortfall and some of
             the science and math classes school offered [had] to be reduced or completely
             eliminated from the curriculum [and Ms. Xue] immediately volunteered to
             teach at the school without any financial compensation.”10

            Ms. Xue “is extremely patient in explaining each subject to our students with
             her broad familiarity in mathematics and science. Her great passion in
             teaching and excellent teaching skills makes her an invaluable member on our
             staff. She is adored by her students and parents alike.”11

            “[M]y son and a lot of kids who have attended her class just adore her, simply
             because she inspires the kids, and always brings out the best of the kids and all
             of us parents. . . . [S]he is one of the most intelligent and hardworking persons
             I’ve ever known. But most importantly, Yu has the biggest heart; it is her
             greatest quality and probably also her biggest flaw. She simply cannot say no
             to her friends. She has volunteered teaching at the Chinese schools for free.
             She has helped kids from single parent families who entrusted her not only
             with academics but also their growing pains that they are not willing to share
             with parents. . . . She has been supportive of others in their good times or bad
             times. Yu has volunteered her time at the church; she was around when my
             son had a car accident; she donated money to her college friend who lost his
             family member to cancer; she has lent a helping hand to friends who have
             become single mothers; she had been there when I was laid off.”12

            Yu is a kind and sincere person who always enjoys helping other people. . . .
             Yu was always there to help me. . . . I did not have a car at that time. You
             would offer me a ride to wherever I need. When there was a major holiday,
             such as Christmas or New Year, Yu would invite me to her home to have
             dinner with her family and friends, which made my early days in U.S. much
             more comfortable. . . . Yu offered me a lot of help on settling down in the area
             as well as starting my new job. Yu has been so helpful at different stages of
             my life since I came to U.S. I always feels so lucky to have a friend like
             her.”13

         These comments are but a sampling of the praises heaped on Dr. Xue by those who know

her. They uniformly describe a person of great generosity who gives of herself to anyone in need.

She lifts up those around her in any way that she can.



10
   Letter from James and Jessica Song, Ex. E at 2.
11
   Letter from Laura Yao-Nieh, Ex. E at 4.
12
   Letter from Sherry Liu, Ex. E at 10.
13
   Letter from Yuan Cheng, Ex. E at 14.

                                                     21
       B.      Dr. Xue poses no danger to the community and is no threat to reoffend.

       With the exception of the present criminal proceeding, Dr. Xue has never been accused of

wrongdoing. As such, nothing in her past suggests any criminal tendencies. As a result of her

conviction, Dr. Xue will not be able to work in her chosen profession and thus could not

reoffend. There is, therefore, no risk of recidivism. Thus, this factor does not support a custodial

sentence, let alone one within the Guidelines range.

       In addition, Dr. Xue clearly poses no threat to society. There has never been a suggestion

by anyone that Dr. Xue could be violent.

       Moreover, the devastating impact of this conviction will reverberate on Dr. Xue and her

family for the remainder of her life. Incarcerating Dr. Xue would serve no societal purpose. The

bulk of the conduct at issue here occurred between six and nine years ago. Five years ago, Dr.

Xue was arrested and charged in this case. After eight days in custody, Dr. Xue was ordered

release under Court supervision. In the more than five years she has spent on supervised release,

she has not had a single incident of non-compliance. The same level of compliance could be

expected if Dr. Xue were given probation or home confinement. She will comply fully and

faithfully with any requirements imposed by the Court.

               1.      Dr. Xue has already paid an enormous price for her conduct.

       The impact of this case on Dr. Xue and her family is impossible to overstate. Put simply,

the impact has been devastating and has impacted virtually all aspects of their lives. Dr. Xue

immediately lost her job and, as a result of media reports, faced the shame and embarrassment of

being arrested—and now convicted—of a serious felony.

       Dr. Xue was fired by GSK at the time of her arrest in early January, 2016. She has been

unemployed since then. In addition to losing half her family’s income, Dr. Xue and her family


                                                22
has had to pay—as best as they have been able—counsel to defend her the past five years.14 The

financial toll this case has taken on her family has impacted all aspects of her family.

         The family had two sell two rental properties they owned to finance her defense, as well

as having to cash out both of their retirement accounts, incurring enormous tax penalties. They

now live in a small (less than 1000 square foot), two-bedroom apartment. Dr. Xue’s daughter has

had to sleep on the couch in the living room for the past five years, as she has no room of her

own. The apartment is so small that the daughter has to do her Zoom classes out on the small

balcony, even in the cold weather, just so she can have a quiet place to work.

         Dr. Xue and her husband have had to liquidate their 401(k) accounts that they had been

saving for their retirement, even though emptying those accounts incurred heavy tax penalties.

         It is extremely painful for Dr. Xue that she has been, as a result of her conduct, unable to

provide any material benefits for her children. They both have learned not to even ask for things

that their peers take for granted. Of course big items like family vacations are out of the question.

But even things like a chocolate bar or a soda after sports practice are a luxury that cannot be

afforded. By now the children accept this reality without complaint and know not even to ask for

things. But for Dr. Xue, having to deprive her children because of her own bad decisions is

heartbreaking.

         The ripple effects of the case go still further. Dr. Xue has been unable to visit her elderly

mother in China since her arrest more than five years ago. Her mother is widowed and lives

alone and is in poor health. But neither Dr. Xue nor her siblings are able to visit their mother, all

because of this case. This reality makes Dr. Xue feel deep shame and sadness.



14
  Dr. Xue has paid approximately $625,000 in legal fees defending this case over the past five years and still owes
significantly more.

                                                         23
       Further, as a result of this conviction, Dr. Xue will never work in her chosen career path

as a scientist. That door has been permanently shut to her—an enormous penalty given that she

had devoted her entire professional life to attaining that position.

       Moreover, the notoriety and opprobrium associated with a criminal conviction of this

nature for a scientist means that Dr. Xue will never have (or be able to regain) the life she had. It

is over. And that is the case regardless of the sentence ultimately imposed. These consequences,

too, are a form of punishment. See, e.g., United States v. Anderson, 533 F.3d 623, 633 (8th Cir.

2008) (upholding below-Guidelines sentence in part because district court found that “defendant

had suffered atypical punishment such as the loss of his reputation and his company”); United

States v. Malik, 424 F. App’x 122, 127 (3d Cir. 2011) (affirming a below-Guidelines sentence in

part because the defendant “was punished by the reputational harm he suffered as a result of the

criminal action”); United States v. Redemann, 295 F. Supp. 2d 887, 894–97 (E.D. Wis. 2003)

(downward departure warranted where defendant suffered serious collateral consequences from

conviction); United States v. Samaras, 390 F. Supp. 2d 805, 809 (E.D. Wis. 2005) (imposing

below-Guideline sentence in part because, “as a consequence of his conviction and sentence,

defendant lost a good public-sector job, a factor not considered by the Guidelines”); United

States v. Vigil, 476 F. Supp. 2d 1231, 1315 (D.N.M. 2007) (in considering justness of sentence,

“it is important to consider all other forms of punishment [defendant] has already suffered,”

including loss of job and damage to his personal and professional reputation), aff’d, 523 F.3d

1258 (10th Cir. 2008); United States v. Olis, No. H-03-217-01, 2006 WL 2716048, at *13 (S.D.

Tex. Sept. 22, 2006) (substantial variance warranted in part because “the attendant negative

publicity, the loss of his job and accounting and law licenses, and the need to provide support for

his family will provide adequate deterrence against any potential future criminal conduct”).


                                                 24
               2.      A non-custodial sentence would reflect the seriousness of the offense,
                       promote respect for law, and provide just punishment.

       While the offense of Conspiracy to Commit Theft of Trade Secrets is unquestionably

serious, the abundance of mitigating circumstances in this particular offense make it unique. It is

almost impossible to imagine a comparable case, where a similarly charged defendant did not

appreciate or intend to steal trade secrets (vs. confidential information); never intended to harm

the victim; did not, in fact, cause any harm to the victim; never actually utilized the stolen

materiality; and did not benefit in any way from the theft. In these unique circumstances, a non-

custodial sentence is entirely just and appropriate, and would promote respect for the law.

               3.      A non-custodial sentence is warranted because Dr. Xue requires no
                       correctional treatment (§ 3553(a)(2)(D)).

       Dr. Xue does not require any educational or vocational training, medical care, or other

correctional treatment that would warrant a custodial sentence, let alone one within the

Guidelines range. This supports a sentence without incarceration.

       C.      A non-custodial sentence is available and warranted (§ 3553(a)(3)).

       Under § 3553(a)(3), the Court must consider “the kinds of sentences available” when

determining an appropriate sentence and the Court has complete discretion to impose a non-

custodial sentence, such as probation or home detention. The Court also has discretion to impose

conditions to such a sentence that are in the public interest.

       Courts have recognized that it can be in the public’s best interest to impose a non-

custodial sentence on a defendant who, like Dr. Xue, has significant abilities. For instance, in

United States v. Smith, No. 1:06-CR-00394, 2009 WL 249714 (N.D. Ohio Feb. 2, 2009), the

court explained that community service would put the defendant’s skills as an accountant and

lawyer to better use than prison and that the defendant’s “abilities . . . would otherwise be wasted


                                                  25
during a more lengthy prison term.” Id. at *4. Other courts have agreed. See, e.g., United States

v. Warner, 792 F.3d 847, 854 (7th Cir. 2015) (affirming sentence of two years of probation

despite Guidelines range of 46–57 months where district court found that “society will be best

served by allowing [the defendant] to continue his good works outside of prison”) (internal

quotations omitted); United States v. Coughlin, No. 06-CR-20005, 2008 WL 313099, at *7

(W.D. Ark. Feb. 1, 2008) (imposing a sentence of home confinement, five years of probation,

and 1,500 hours of community service to company executive despite Guidelines range of 27–33

months in part because his “expertise is better put to use than wasted in the physical deterioration

of unnecessary imprisonment”). Recently, Judge Analisa Torres sentenced Dr. Alexander

Neumeister, a prominent neurological researcher at Yale and New York University (“NYU”),

who pled guilty to stealing from NYU and various grant programs from 2012–2014, to three

years’ probation and to play the piano for an hour at least twice a week for three years for elderly

group facilities after being alerted to Mr. Neumeister’s background as a trained pianist in the pre-

sentence investigation report. See Tr. at 29–30, United States v. Neumeister, No. 18-cr-385 (AT)

(S.D.N.Y. Nov. 7, 2018), ECF No. 42.

       A non-custodial sentence is in the public’s and Dr. Xue’s best interest, in this case as a

sentence of probation with other conditions—such as community service, including having Dr.

Xue continue to teach and mentor students in her community in math and science. Such a

sentence would benefit society far more than sending Dr. Xue to prison.

       D.      The need to avoid unwarranted sentencing disparities among defendants
               supports a non-custodial sentence (§ 3553(a)(6)).

       One of the fundamental goals of the Sentencing Guidelines is to avoid sentencing

disparities, such that similarly situated defendants are treated similarly. See 18 U.S.C. §

3553(a)(6) (“The court . . . shall consider . . . the need to avoid unwarranted sentence disparities

                                                26
among defendants with similar records who have been found guilty of similar conduct . . . .”);

Booker, 543 U.S. at 253–54 (“Congress’ basic goal in passing the Sentencing Act was to move

the sentencing system in the direction of increased uniformity. That uniformity does not consist

simply of similar sentences for those convicted of violations of the same statute . . . . It consists,

more importantly, of similar relationships between sentences and real conduct, relationships that

Congress’ sentencing statutes helped to advance . . . .” (citation omitted)).

       A review of theft of trade secrets cases prosecuted around the country makes clear that

defendants charged in far more serious crimes—involving losses far greater and/or more

egregious conduct—are routinely given below-guideline and, very often, non-custodial

sentences. For example:

United States v. Xie, No. 14-cr-205 (E.D. Wis. 2014):
        Defendant was an application engineer for GE Healthcare and wrote source code for
            MRI technology software.
        After defendant’s family left for China, he decided to join them, but not before
            downloading 2.4 million files from GE over a two-month period.
        Defendant then sent GE’s stolen files to his family in China so that he could form his
            own business overseas.
        Defendant was apprehended just days before flying to China.
        Defendant pled to one count of theft of trade secrets and acknowledged that the loss
            amount was between $100–200 million leading to an offense level of 30.
        Defendant was sentenced to 24 months of probation.

United States v. Robert & Howley, No. 08-cr-175 (E.D. Tenn. 2008):
        Defendants were employees of Wyko US, a tire technology company, whose parent
          company, Wyko Group, was based in England.
        Wyko China, a subsidiary of Wyko Group, won a $1.2 million contract with a
          Chinese rubber company.
        The contract was for a heavy-duty tire that required a “swab down system,”
          something Wyko had never produced.
        Defendants traveled to Kansas to visit Goodyear Tire’s facility, and pretended they
          were there on behalf of Wyko US to assist with a joint project. While there, they
          signed Goodyear confidentiality agreements before secretly photographing and
          copying Goodyear’s “swab down” products. They sent the photographs to Wyko’s
          office in England.
        The jury convicted the defendants on 10 counts, including theft of trade secrets and

                                                 27
           transmission of trade secrets.
          The court found that the defendants knew that they were working for an instrument of
           the Chinese government, and found a loss amount of $307,000.
          Despite a Guideline range of 37–46 months imprisonment, both defendants were
           sentenced to 48 months of probation and 150 hours of community service.

United States v. Yang, No. 11-cr-458 (N.D. Ill. 2011):
        Defendant was a software engineer for the Chicago Mercantile Exchange (“CME”)
          who downloaded over 20,000 files over a six-month period from CME’s computers.
        Defendant then tried to form a new company in China with two Chinese business
          partners that would increase trade volume on China’s chemical trading exchange.
        Defendant pled guilty to two counts of stealing CME’s source code and selling it to a
          Chinese exchange.
        The government and probation submitted a loss amount of $23 million, and an
          offense level of 25.
        The court rejected the loss calculation, found a Guideline range of 30–37 months, but
          imposed a sentence of 48 months of probation.

United States v. Xiang, No. 14-cr-160 (M.D.N.C. 2014):
        Defendant worked at RF Micro Devices (“RFMD”), a radio component company,
          first as an engineer, and later as an International Sales Manager in China.
        Over three years, the defendant and his co-conspirators stole trade secrets from
          RFMD’s computer network, and sent them to third-party emails to avoid detection.
        The defendant and his co-conspirators then founded two competitor companies.
        Despite a 10-level loss enhancement, defendant was sentenced to 60 months of
          probation, a $175,000 fine, and $127,657.16 in restitution.

United States v. Zhang, No. 10-cr-827 (N.D. Cal. 2010):
        As a senior software engineer and director of software development at SiRF Tech.,
          defendant downloaded over 100,000 files with millions of lines of source code valued
          at $1.7 million.
        Defendant intended to use this code at a company he founded prior to accepting a
          position at SiRF.
        Defendant never disclosed to his employer during his seven-year tenure with SiRF
          that he owned a competing company. Defendant also recruited co-workers from SiRF
          to join his company.
        Defendant received a sentence of 60 months of probation and a $20,000 fine.

United States v. Tezock, No. 3:14-cr-00211 (N.D. Tex. 2014):
        Defendant was fired from Voltaix, a chemical manufacturer that made Germane, a
          special gas that is difficult to develop. Before leaving, he began compiling Germane-
          related trade secrets for his own company, which manufactured, produced, purified,
          and sold Germane based on Voltaix’s technology.
        Over nearly six years, the defendant used Voltaix’s trade secrets to benefit himself


                                              28
           and harm Voltaix. He also tried to steal business by soliciting one of Voltaix’s biggest
           customers.
          Defendant then tried to cover up his scheme by lying under oath during civil
           litigation.
          After pleading guilty to four counts of theft of trade secrets, defendant was sentenced
           to 60 months of probation and was ordered to pay $4 million restitution.

United States v. Grande, No. 3:07-cr-19 (D. Conn 2007):
        Defendant worked for Duracell, where he stole trade secrets via downloads and email,
          which he then sent to two competitors, who returned the information to Duracell.
        The defendant’s goal was to harm Duracell executives by reducing their bonuses, and
          he was found to have intended a loss of $3 million.
        The court sentenced the defendant to 60 months of probation, a $7,500 fine, and 200
          hours of community service.

United States v. Qin, et al., No. 10-cr-20454 (E.D. Mich. 2010):
        Defendants were a married couple. The husband worked at an electricity power
          equipment company, and the wife worked as an engineer for GM.
        Over two-and-a-half years, the wife stole trade secrets relating to hybrid vehicles so
          that she and her husband could found their own company and make more money.
        The wife sought a reassignment within GM to further gain access to trade secrets
          related to hybrid technologies.
        The defendants were convicted by a jury of multiple counts of theft of trade secrets,
          and the husband was also convicted of wire fraud and obstruction of justice.
        With a loss amount between $10–20 million, both defendants had a guideline range of
          78–97 months in prison. In the case of the wife, the court agreed to lower the offense
          level to 20, and sentenced her to a below-Guideline sentence of a year and a day, 12
          months of supervised release, and a $12,500 fine. For his additional charges, the
          husband was sentenced to 36 months imprisonment and a $25,000 fine, well-below
          the Guideline range.

United States v. O’Rourke, No. 17-cr-495 (N.D. Ill. 2017):
        Defendant worked for chemical manufacturing company, Dura-Bar, for 31 years
          before accepting an executive-level job at a Chinese chemical company.
        Two days before resigning, defendant downloaded dozens of Dura-Bar’s files without
          authorization. These files included lab reports and other trade secrets.
        A jury found defendant guilty on seven counts of theft of trade secrets.
        Despite founding a loss amount of $333,500 and an offense level of 22, the court
          found that the Guidelines were “more severe than what’s necessary,” and “driven in
          large part by loss calculation…” (O’Rourke Sentencing Tr. 173)
        The defendant received a sentence of a year and a day imprisonment and 36 months
          of supervised release.




                                               29
United States v. Newman, No. 14-cr-704 (N.D. Ill. 2014):
        Defendant worked as a trader at a firm that developed software for trading
          computations involving futures, options, and equities.
        The firm maintained strict security over its trade secret software, including banning
          non-workers from entering the firm.
        The defendant downloaded the firm’s secret information on three separate occasions,
          and then left immediately after receiving his annual bonus to found his own firm,
          where he planned to use the stolen information.
        According to probation’s PSR, the intended loss was between $20–25 million, which,
          along with other enhancements, led to a Guideline level of 28. Defendant disagreed
          and argued that loss was most appropriately valued at $2.3 million.
        The court sentenced the defendant to a year and a day, plus 24 months of supervised
          release and a $100,000 fine.

United States v. Mulhollen, No. 10-cr-13 (W.D. Ky. 2010):
        Defendant attempted to steal “starter tobacco,” a key ingredient in making moist
          tobacco products, from Swedish Match, a Kentucky company. He intended to take the
          stolen ingredient to the Dominican Republic, where he and his associates planned to
          start a company to market moist tobacco products to Asia and across South America.
        The court found an intended loss of $1 million, and sentenced him to a year and a day
          imprisonment, plus two years of supervised release.

United States v. Sing, No. 14-cr-212 (C.D. Cal. 2014):
        Defendant, an employee of the victim company, emailed trade secrets to competitors
          to cripple the company.
        Probation’s PSIR found a $1.2 million loss.
        After being convicted on five counts of unauthorized transmission and possession of a
          trade secret, the court sentenced the defendant to a year and a day.

United States. v. Lee, No. 1:09-cr-290-1 (N.D. Ill. 2009):
        Over a period of five months, the defendant stole trade secrets from his employer,
          Valspar, ahead of beginning a job with a competitor.
        The Defendant stole 160 formulas for manufacturing paints, sales and pricing data,
          research, and other materials.
        The elaborate scheme involved gaining access to files that the defendant could not
          access by having co-workers place desired files in a special folder that he could copy.
          The defendant deleted his computer history to cover his tracks.
        The defendant also attempted to recruit Valspar’s employees to work for him in Asia,
          including a high-level scientist with knowledge of paint manufacturing.
        The court found a loss of $7–20 million, resulting in an offense level of 25, but
          imposed a sentence of 15 months imprisonment and 26 months of supervised release.




                                               30
United States v. Wilkinson, 07-CR-570-2 (D. Md. 2007)
        The defendant, co-director of an aviation company, entered into a consultant
          agreement with an employee of a direct competitor for confidential information about
          the competitor in exchange for money.
        The defendant used the confidential information to bid on and procure aviation fuel
          supply contracts from the Defense Energy Support Center, a logistics agency of the
          United States Department of Defense.
        The defendant pleaded guilty to conspiracy to defraud the United States, conspiracy
          to commit wire fraud, and conspiracy to steal trade secrets.
        The court determined that defendant’s advisory Guidelines sentencing range was 12–
          18 months’ imprisonment.
        The court sentenced him to 36 months of probation, 800 hours of community service,
          and restitution. He was discharged from supervision after 13 months.

United States v. Groves, 5:12-cr-00043 (W.D. Ky. 2015)

          The defendant downloaded 31,000 files from his former employer to an external hard
           drive, some possessing trade secrets, and took them to a new job with a competitor.
          The defendant did not inform the FBI about the hard drive during interviews.
          The court found that the defendant intended to cause a monetary loss to his former
           employer by using the confidential documents.
          The defendant was sentenced to 24 months of probation and weekend incarceration
           for 25 consecutive weekends.

       By comparison, Dr. Xue’s conduct was far less egregious. Unlike the majority of these

defendants whose criminal conduct involved direct harm to the victim, the Court here has found

that Dr. Xue neither intended nor caused any harm to GSK. And given the nature of the

documents that Dr. Xue did send from GSK— compared to the value of the documents that she

had available to her and did not take—it is clear that Dr. Xue’s conduct bears little resemblance

to and is far less serious than the typical trade secrets case. And even in the “typical” trade secret

case, courts around the country have typically departed far below the sentencing guidelines. This

Court should not hesitate to do likewise.

       Judges faced with more egregious facts frequently reject the government’s push to

impose a rigid Guidelines sentence. A review of all of the convictions for theft of trade secrets

under 18 U.S.C. § 1832 since its enactment for which sentencing records were publicly available


                                                 31
—which includes 144 individuals, many of whom were also charged with other crimes—reveals

that the vast majority received either probationary sentences or less than 12 months of

confinement.15

                             60


                             50
      Number of Defendnats




                             40


                             30


                             20


                             10


                              0




                                                                      Length of Sentence



                                  In rejecting the guideline sentence as being too severe, the sentencing judges made the

determination that strictly applying the loss guidelines would cause an injustice. By looking at

the other § 3553(a) factors, the judges have used a more common-sense approach and imposed

sentences involving either no or minimal incarceration. The same approach should be taken here:

the Court should impose a non-custodial sentence with probation or home confinement.

                                  In addition, Dr. Xue has been under court supervision for the past five years. During

much of that time she was on electronic monitoring. Her travel is highly restricted, and she must

15
     For a full list of the 144 individuals see Ex. F.

                                                                         32
obtain Court permission anytime she leaves the district. That, too, has been, effectively, a

punishment that should not go unacknowledged.

        E.       The COVID-19 Pandemic Must Be Considered Before Imposing a Sentence

        Additionally, when determining the types of sentences available, the Court should

consider the COVID-19 pandemic that has ravaged not just the nation, but, also, in particular, the

prison system. Courts nationwide have already recognized the grave danger posed by COVID-

19’s risk to prisoners, noting that the risk “is significantly higher than in the community, both in

terms of risk of transmission, exposure, and harm to individuals who become infected.” Basank

v. Decker, 449 F. Supp. 3d 205, 211 (S.D.N.Y. 2020); see also United States. v. Campagna, 16-

Cr. 78-01 (CGS), 2020 WL 1489829, at *2 (S.D.N.Y. Mar. 27, 2020); United States. v. Garlock,

No. 18-cr-00418-VC-1, 2020 WL 1439980, at *1 (N.D. Cal. Mar. 25, 2020). This Court is no

doubt well-aware of widely-reported COVID-19 outbreaks at federal penitentiaries around the

country.16

        The impact of the pandemic on a potential inmate like Dr. Xue would be unavoidable. Dr.

Xue would, like all federal inmates, have limited ability to protect herself from the virus because

she would not be able to socially distance himself from other inmates and staff and personal

protective equipment will always be in short supply in a federal penitentiary. As a result, the risk

of Dr. Xue, who has high-blood pressure (a high-risk factor for COVID-19), contracting the

virus is significant.

        As a result of the threat of COVID-19 spreading in its institutions, the Bureau of Prisons

has taken aggressive steps to help avoid the spread of the disease. While these preventive

16
  See Kimberly Kindy, Inside the deadliest federal prison, the seeping coronavirus creates fear and danger, The
Washington Post (Apr. 10, 2020) https://www.washingtonpost.com/national/inside-the-deadliest-federal-prison-the-
seeping-coronavirus-creates-fear-and-danger/2020/04/09/deeceb6e-75b4-11ea-a9bd-9f8b593300d0_story.html.


                                                      33
measures are understandable and can be at least moderately effective, the result is a draconian

sentence for inmates committed to minimum security facilities compared to the “normal”

minimum security experience.

        If a period of incarceration is ordered, the Bureau of Prisons would almost certainly

designate Dr. Xue as “low risk” given her lack of criminal history and the nature of her offense.

As a result, she could expect to be designated to a minimum security facility. Typically, such

facilities permit inmates to work, exercise, and move about with relative freedom, and family is

permitted to visit weekly. However, this is no longer the case. New inmates to a facility are now

forced to quarantine for 21 days, which essentially requires that the inmate be locked down 24

hours a day for three weeks, and no calls to family or visits are permitted. Nor are inmates

permitted to leave their cells to recreate, and they are only allowed to shower twice per week.

After the initial quarantine, movement is much more restricted and work opportunities are very

limited, and most critically, family visits are prohibited indefinitely. Given the current spread of

COVID-19 in society, it is highly unlikely that any family visits will be permitted until far into

the future.

        In sum, any period of incarceration that this Court imposes will be far more onerous than

what would be typical for an inmate like Dr. Xue. This reality was recently recognized by the

court in United States v. Shi, which, after considering all of the Section 3553 factors, ordered Dr.

Shi released from prison early because of the onerous COVID-related restrictions imposed by the

Bureau of Prisons:

        “[T]he Court fashioned [its original, 16-month] sentence on the assumption that
        Dr. Shi would be designated to a minimum- (or at least low-) security facility, as
        has been the Court’s experience with similarly–situated defendants. Consistent
        with that assumption, BOP initially designated him to a minimum-security camp
        at FCI Three Rivers. The landscape looks far different now. . . . The unexpected


                                                34
       severity of Dr. Shi’s prison experience has upset the careful balance the Court
       attempted to strike at sentencing: The harsh conditions do not fit his crime. . .
       Requiring him to serve out the remaining months of his term is unnecessary to
       deter future potential offenders. Finally, alternatives to incarceration exist to
       achieve the purposes of the original sentence, namely, home confinement until the
       beginning of his term of supervised release.”

Mem. Op. & Indicative Ruling at 10–11, United States v. Shi, No. 1:17-cr—00110 (CRC)

(D.D.C. Sept. 14, 2020), ECF No. 380.

       The rationale of the court in Shi applies here as well: viable alternatives to incarceration—

such as home confinement—are available to the Court instead of a severe, potentially life-

threatening sentence that would require three weeks of isolation and almost certainly no family

visits for the duration of the sentence.

V.     CONCLUSION

       Dr. Xue used grievously bad judgment when she sent GSK documents to Tao Li. She has

been paying the price for this conduct since January 2016, and she will continue to pay the price

for the rest of her life, regardless of the sentence the Court imposes. Unfortunately, it was not

just herself that her conduct ultimately harmed; she also devastated her family. The guilt and

shame of that is something that she cannot live down.

       Fortunately, her conduct caused no actual harm to GSK. And her fledgling business,

Renopharma, was a bust and never even utilized the pilfered documents.

       Weighing these equities, and the remarkable and truly exemplary community service that

Dr. Xue has embarked upon since her arrest, a non-custodial sentence in this case is fair and just.

Such a sentence is no “slap on the wrist”: the life Dr. Xue knew prior to her arrest is over,

forever. She is now a felon—a label that she will be forced to wear for the rest of her life. Her

once-promising career is over. As a result of her conduct, her family’s finances have been

devastated. In the circumstances of this case, a non-custodial sentence is sufficient, and a

                                                35
custodial sentence would be unnecessary, to satisfy the statutory purposes of sentencing. Such a

sentence accomplishes the goals of sentencing set forth in 18 U.S.C. § 3553.

Dated: March 16, 2021                               Respectfully submitted,

                                                     /s/ Peter Zeidenberg
                                                    Peter Zeidenberg
                                                    Arent Fox LLP
                                                    1717 K Street, NW
                                                    Washington, DC 20006-5344
                                                    Phone: 202.857.6139
                                                    Fax: 202.857.6395
                                                    Email: peter.zeidenberg@arentfox.com
                                                    Counsel to Defendant Yu Xue




                                               36
                                  CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on this 16th day of March 2021, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of

electronic filing to all counsel of record.




                                                          /s/ Peter Zeidenberg
                                                          Peter Zeidenberg
